Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on June 17, 2022.
Response to Amendment
3.	Applicant’s amendment filed on June 17, 2022 has been received, entered into the record and considered.
4.	As a result of the amendment filed on 06/17/2022, no claims have been amended, cancelled or newly added.
5.	Claims 1-20 remain pending in this office action.
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 04/07/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Terrazas et al (US 2016/0358190 A1), in view of Weissbourd et al (US 2019/0066137 A1).
	As per claim 1, Terrazas discloses:
- a method comprising (Para [0002], “This disclosure relates generally to commercial surveying, and, more particularly, to methods and apparatus to estimate a population of a consumer segment in a geographic area”),
- determining, by one or more processors, one or more map features of a first map space (identifying one or more feature (i.e. residential structure type, density, Fig. 2, item 224, 218, Para [0087], Para [0163]),
- identifying, by the one or more processors, two or more map partitions of the first map space based on the identified two or more map partitions (two or more map partition (i.e. regions), Fig. 9, item 904, 906, 902, 908), 
- (i) having map features that are substantially similar to one another in accordance with one or more unique combinations of the one or more determined map features (matching (i.e. substantially similar) feature or characteristics of observable objects to one another with unique feature (i.e. shape, size of residential housing, cars, basketball hoop, etc. Para [0177], [0180], Fig. 3, 4, Para [0024], [0068], [0074]-[0075]),
- and (ii) having respective change functions that are substantially similar to one another, (change function (i.e. changes between model), that are matched (i.e. similar) to one another, Para [0177], [0180]), 
- determining, by the one or more processors, an estimated change function based at least on one or more of the respective change functions that are substantially similar to one another and that are associated with the first map space (change functions (i.e. models) that are similar to each other are determined, Para [0030], [0125], which are associated with map space, Para [0029], [0037], [0180], claim 25, Para [0034]), 
- and providing or using, by the one or more processors, the estimated change function for at least one partition of a second map space based on the at least one partition of the second map space and at least one of the map partitions of the first map space having one or more map features that are substantially similar to one another (using estimating change function (i.e. model) in the second map space based on the relationship with first map space, Para [0032], [0038], [0049], [0106]), 
Terrazas does not explicitly disclose wherein a given change function represents a change of human population as a function of time in a given time-period and in association with a given map partition. However, in the same field of endeavor Weissbourd in an analogous art discloses wherein a given change function represents a change of human population as a function of time in a given time-period and in association with a given map partition (movement or relocation of human population (i.e. change of human population) in a given time impact the change function, (i.e. model), Para [0003], Para [0025], [0027], [0030]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Terrazas with the teaching of Weissbourd by modifying Terrazas such that population estimation of a geographic are of Terrazas to estimate the density of population in a given time of Weissbourd to effectively create a model. The motivation for doing so would provide a computer model that efficiently and accurately forecasts the trajectory of a residential area or commercial corridor to analyze the impact of the commercial development or prediction of the type service needed, (Weissbourd Para [0022]).
As per claim 2, rejection of claim 1 is incorporated, and further Weissbourd discloses: 
- determining, by one or more processors, the given change function for each map partition of the first map space based on one or more temporal resolutions, wherein the estimated change function is further based on the one or more temporal resolutions (change function (i.e. model) based on yearly, or monthly (i.e. temporal resolution), Para [0025], [0030]).
As per claim 3, rejection of 1 is incorporated, and further Terrazas discloses:
- determining, by one or more processors, dynamic population data for each map partition of the first map space, wherein the given change function, the change of human population, or a combination thereof is based on the dynamic population data (collected data with location and movement of population in different region (i.e. dynamic population for each map partition) are determined, Para [0106]).
As per claim 4, rejection of claim 3 is incorporated, and further Terrazas discloses:
- wherein the dynamic population data comprises dynamic signal data, cellular data, global positioning system data, or a combination thereof (dynamic population data (i.e. GPS data, mobile location data) are determined, Para [0105]).
As per claim 5, rejection of claim 3 is incorporated, and further Terrazas discloses:
- training, by one or more processors, a classifier model, a regressor model, or a combination thereof for each map partition of the first map space based on the dynamic population data; wherein the given change function of each map partition is further based on the trained classifier model, the trained regressor model, or a combination thereof (machine learning techniques are trained to estimate presence of consumer in a map segment Para [0022], using a regression analysis, Para [0112], [0128]).
As per claim 6, rejection of claim 1 is incorporated, and further Terrazas discloses:
- wherein the identifying, by the one or more processors, of the two or more map partitions comprises an iterative process, and wherein each iteration comprises a unique partitioning scheme (iterative process (i.e. loop back) for every partition of the map, Fig. 14, item 1410, Para [0178]). 
As per claim 7, rejection of claim 6 is incorporated, and further Terrazas discloses:
- wherein the iterative process seeks to maximize a number of the map features that are substantially similar and a number of the respective change functions that are substantially similar among the identified two or more map partitions (threshold number of characteristics of an area (i.e. maximum number of feature), Para [0179] - [0180]).
As per claim 8, rejection of clam 6 is incorporated, and further Terrazas discloses:
- wherein the unique partitioning scheme is based on a grid scheme, a building block scheme, a building footprint scheme, or a combination thereof (partition of maps with grid, building, houses, Fig. 3, 9, Para [0074], [0091], [0130]).
As per claim 9, rejection of claim 1 is incorporated, and further Terrazas discloses:
- wherein the one or more map features comprise a structural description of an area based on one or more map attributes (description of a map (i.e. description of a geographic area), Para [0052], [0064], [0068]).
As per claim 10, rejection of claim 1 is incorporated, and further Terrazas discloses:
- wherein the one or more map attributes comprise functional classes of streets, building footprints, number of floors, types of points of interest, clusters of points of interest, or a combination thereof (map attributes with street, building, type of building, point of interest etc., Para [0074], Para [0022], [0033]).
As per claim 11, rejection of claim 1 is incorporated, and further Terrazas discloses:
- wherein the first map space comprises an area with a threshold population density, an urban area, or a combination thereof (area with threshold density, Para [0131]-[0132]).
As per claims 12-17,
Claims 12-17 are apparatus claims corresponding to method claims 1-6 respectively and rejected under the same reason set forth to the rejection of claims 1-7 above.
As per claims 18-20,
Claims 18-20 are computer readable medium claims corresponding to method claims 1-3 respectively and rejected under the same reason set forth to the rejection of claims 1-3 above.
Response to Arguments
9.	Applicant's arguments filed on 06/172022 with respect to claim 1-20 have been fully considered but they are not deemed to be persuasive. 
In response to applicant’s representatives argument in page 10, line 24-26, applicant’s representative argued that, the boundaries 902, 904, 906, and 908 do not have map features that are substantially similar to one another in accordance with one or more unique combinations of the one or more determined map features … these regions identified by the Examiner do not have map 10Attorney Docket No.: P9651US00 Patentfeatures that are substantially similar to one another. The reference is silent as to boundaries 902, 904, 906, and 908 having map features that are substantially similar to one another.
Examiner disagree and respectfully response that, boundaries 902, 904, 906, and 908 have map features that are substantially similar to one another. Examiner broadest reasonable interpretation: According to applicant’s specification Para [0028] - [0029], [00426], map features are nothing but any object or items or business or any POI (Point of interest), restaurant, street, building, residential area, etc. in a map area. Accordingly, Terrazas teaches map features substantially similar to one another. For example, beside cited Fig. 9, Fig. 5 (which is similar to Fig. 9 with plurality of region or segment of a map) include map feature 504, a midscale department store, in two section of the map, map feature 502, casual dining restaurants, in 5 section of the map, map feature 506, a social club, in 4 section of the map. These map features, midsize departmental store, casual dining restaurants, social club are substantially similar to one another, as claimed. See Fig. 5, 9, Para [0082], [0084].
Therefore, Terrazas is not silent as to boundaries 902, 904, 906, and 908 having map features that are substantially similar to one another.
In response to applicant’s representatives argument in page 11, line 21-24, applicants representative argued that, Weissbourd does not teach or suggest two or more map partitions that have respective change function that are substantially similar to one another. There is no comparison of two of more map partitions in Weissbourd, much less two or more map partitions that have respective change functions being substantially similar to 11one another, as required in the independent claims.
Examiner disagree and respectfully response that, Weissbourd teaches change function that are similar to one another and change function to represent a change of human population. Examiner broadest reasonable interpretation: according to para [0028], line 12-13, Para [0030], change function refers to model that reflects change of human population as function of time in a given time period. Accordingly, Weissbourd teaches such type of model to reflect changes of human population within certain time period. For example, Para [0025] of Weissbourd use one or more sets of data and between two geographic locations in the geographical area to determine relocation of human population (i.e. change of human population) in a given time period (i.e. 10 years, 5 years, etc.). Para [0027] and [0028] of Weissbourd, also teaches this concept of claimed limitation.  
	Therefore, examiner firmly believe that, Terrazas and Weissbourd, alone or in combination reasonably teaches the argued limitation(s) as claimed.
However, examiner is open to discuss the rejection if applicant’s representative needs any further clarification. 
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


			Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167